DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 21-40 are pending.

Response to Arguments
2.	Applicant's arguments filed 5/20/22 have been fully considered but they are not persuasive.
	In response to the argument (pg.8-9), regarding cryptographically process a set of data blocks in randomly selected cryptographically processing order:
	Candelore discloses non-sequential transmission is effective in deterring a pirate from ascertaining the program information structure, sequence, and organization executing in the secure circuit. By re-ordering any field with a chain or chains, or the relative position of entire chains in a program information sequence or multiple program information sequences, a pirate is deterred from detecting information regarding the execution sequence of the program information in the processing circuit. With re-ordering, a pirate may then be deterred from easily learning the correct clear text or cipher text of the program information making certain cryptographic attacks more difficult to accomplish. Preferably, the program information is encrypted for increased difficulty of analysis [Canelore: col.14, line 35-48]. Thus, there involves re-ordering different sequences of data for cryptographic related processing to deter from cryptographic attacks. As such, Candelore’s invention has the ability change or re-order any data field for cryptographic processing.
More examples throughout Candelore showing “cryptographically process…a set of data blocks in randomly selected cryptographically processing order” are discussed further below. One discussion involves the block reordering circuit multiplexer, address generator, and address scrambler may communicate with each other to coordinate the re-ordering steps. The address generator may be responsive to a random number generator to provide random or pseudo-random sequence permutations for the fields of a chain or chains which need not conform to any algorithm embodied in the hardware. Candelore further discloses chain, block, byte, and field level sequence scrambling is generally applicable to virtually any scheme where blocks of data are communicated from a memory, to a secure circuit for processing. Scrambling the order of bytes or sub-fields within each block does not affect decryption latency since all of the bytes must be assembled before authentication and decryption can begin. The order that the first byte is read relative to other bytes would change from block to block, and could change randomly each time the storage device is accessed. But when re-arranged within the secure circuit, there is only one proper sequence for a block that must undergo decryption. Each random reading of the storage device is followed by a corresponding writing of the data back out in a different random sequence. Associated with each chain is a memory device which stores the current underlying ordering sequence of the chain. The re-ordering can be random [Canelore: col.22, line 65 - col.23, line 30]. As such, Candelore includes random or pseudo-random sequence permutations and scrambling within each block as this does not affect decryption latency since all of the bytes must be assembled before authentication and decryption, of which when re-arranged, there is only one proper sequence for a block that must undergo decryption. As such, Candelore reads on data blocks for “randomly selected cryptographic processing order”. 
	Another example related to the claimed “cryptographically process… set of data blocks in a first randomly selected cryptographic processing order”, is scrambling can be accomplished by using an address generator where a number, possibly a random one, may be provided to change the sequence in which the program information is communicated. The addressing information is provided to the authentication and deciphering circuits to allow these circuits to descramble the data to function accordingly [Canelore: col.24, line 23-36]. Another example, the N encrypted blocks, B.sub.1 through B.sub.N, may be provided to a further encrypt function, such as block re-ordering circuit mux 112 of FIG. 1, which performs a block-wise scrambling of the N blocks according to an address data signal. For example, with N=8 blocks, the blocks may be stored in sequential addresses of the external storage device in the order: B.sub.1, B.sub.3, B.sub.2, B.sub.5, B.sub.4, B.sub.6, B.sub.8, B.sub.7. The blocks are stored in a random or non-sequential manner since they are not stored in successive addresses of the storage device [Candelore: col.26, line 14-24].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Candelore, et al. [US 6061449]
As per claim 21:	Candelore teach a cryptographic processing device, comprising: 
circuitry to store, in an input buffer, a first set of data blocks in a first memory address order and a second set of data blocks in a second memory address order; and, [Candelore: col.8, line 46-55; a scheme for dynamically changing the address location in the storage device where data representing a particular byte, block, or chain sequence is located in the storage device. The first set and second set of data blocks can be given the broadest reasonable interpretation (BRI) as blocks or N blocks or chains that is associated to an address of the storage. See also col.16, lines 49-53; When a first chain and a subsequent second chain are communicated from the external storage device to the one or more block buffers, the authentication circuit authenticates the first and second cipher block chains to provide corresponding authenticated program information. More examples on col.14, line 18-23 and col.20, line 30-37]
a cryptographic engine to cryptographically process, in data block sized units [Candelore: col.6, line 50-52], the first set of data blocks in a first randomly selected cryptographic processing order that is a permutation of the first memory address order [Candelore: col.14, line 29-59 and col.20, line 33-37; The sequence order that the blocks are communicated between the memory and the ASIC is random. A random number generator associated with the address generator accessed the proper storage locations of the blocks in memory. See also col.22, line 60-col.23, line 6; Address data provided to the external storage device may randomly select fields, bytes, blocks, or chains for communication to the ASIC. The block reordering circuit multiplexer, address generator, and address scrambler may communicate with each other, and with the CPU, to coordinate the re-ordering steps. The address generator may be responsive to a random number generator to which can provide random or pseudo-random sequence permutations for the fields of a chain or chains. The block reordering circuit multiplexer, address generator, and address scrambler may communicate with each other to coordinate the re-ordering steps. The address generator may be responsive to a random number generator to provide random or pseudo-random sequence permutations for the fields of a chain or chains which need not conform to any algorithm] and to store cryptographically processed versions of the first set of data blocks in an output buffer in a third memory address order that is based on the first randomly selected cryptographic processing order [Candelore: col.23, line 20-30; The order that the first byte is read relative to other bytes would change from block to block, and could change randomly each time the storage device is accessed. But when re-arranged within the secure circuit, there is only one proper sequence for a block that must undergo decryption], the cryptographic engine also to cryptographically process, in data block sized units, the second set of data blocks in a second randomly selected cryptographic processing order that is a permutation of the second memory address order [Candelore: col.24, line 23-45; scrambling can be accomplished by using an address generator where a number, possibly a random one, may be provided to change the sequence in which the program information is communicated. The addressing information is provided to the authentication and deciphering circuits to allow these circuits to descramble the data to function accordingly. Various block encryption algorithms where the number of rounds may be selectable for different applications. See also col.26, line 1-20; N blocks which may be the second set of data blocks in a second randomly selected cryptographic processing order. The N encrypted blocks, B.sub.1 through B.sub.N, may be provided to a further encrypt function, such as block re-ordering circuit mux 112 of FIG. 1, which performs a block-wise scrambling of the N blocks according to an address data signal. See also col.26, line 60-col.27, line 5] and to store cryptographically processed versions of the second set of data blocks in the output buffer in a fourth memory address order that is based on the second randomly selected cryptographic processing order. [Candelore: Also col.26, line 20-30; For example, with N=8 blocks, the blocks may be stored in sequential addresses of the external storage device in the order: B.sub.1, B.sub.3, B.sub.2, B.sub.5, B.sub.4, B.sub.6, B.sub.8, B.sub.7. The blocks are stored in a random or non-sequential manner. Another example on col.27, lines 10-37]
Claim 22:  Candelore: col.22, line 59-col.23, line 6; discussing the cryptographic processing device of claim 21, wherein the second randomly selected cryptographic processing order is to be a permutation of a combination of the first memory address order and the second address memory order.
Claim 23:  Candelore: col.22, line 59-col.23, line 6; discussing the cryptographic processing device of claim 21, wherein the first randomly selected cryptographic processing order provides resistance to differential power analysis.
Claim 24:  Candelore: col.8, line 29; discussing the cryptographic processing device of claim 21, wherein the second randomly selected cryptographic processing order provides resistance to differential power analysis.
Claim 25:  Candelore: col.9, line 43-65; discussing the cryptographic processing device of claim 21, wherein cryptographic processing is performed according to a block cipher algorithm.
Claim 26:  Candelore: col.6, line 30-45; discussing the cryptographic processing device of claim 25, wherein the block cipher algorithm follows the Advanced Encryption Standard (AES).
Claim 27:  Candelore: col.6, line 43-45; discussing the cryptographic processing device of claim 25, wherein the block cipher algorithm follows the Data Encryption Standard (DES).
As per claim 28:	Candelore teach a cryptographic processing device, comprising: 
a cryptographic processing engine; [Candelore: FIG.1]
a read buffer to store a first set of data blocks in a first memory address order and a second set of data blocks in a second memory address order; [Candelore: col.8, line 46-55; a scheme for dynamically changing the address location in the storage device where data representing a particular byte, block, or chain sequence is located in the storage device. The first set and second set of data blocks can be given the broadest reasonable interpretation (BRI) as blocks or N blocks or chains that is associated to an address of the storage. See also col.16, lines 49-53; When a first chain and a subsequent second chain are communicated from the external storage device to the one or more block buffers, the authentication circuit authenticates the first and second cipher block chains to provide corresponding authenticated program information. More examples on col.14, line 18-23 and col.20, line 30-37]
first circuitry to provide, to the cryptographic processing engine, the first set of data blocks in a first randomly selected cryptographic processing order that is a permutation of the first memory address order [Candelore: col.14, line 29-59 and col.20, line 33-37; The sequence order that the blocks are communicated between the memory and the ASIC is random. A random number generator associated with the address generator accessed the proper storage locations of the blocks in memory. See also col.22, line 60-col.23, line 6; Address data provided to the external storage device may randomly select fields, bytes, blocks, or chains for communication to the ASIC. The block reordering circuit multiplexer, address generator, and address scrambler may communicate with each other to coordinate the re-ordering steps. The address generator may be responsive to a random number generator to which can provide random or pseudo-random sequence permutations for the fields of a chain or chains. The block reordering circuit multiplexer, address generator, and address scrambler may communicate with each other to coordinate the re-ordering steps. The address generator may be responsive to a random number generator to provide random or pseudo-random sequence permutations for the fields of a chain or chains which need not conform to any algorithm], the cryptographic processing engine to cryptographically process the first set of data blocks in the first randomly selected cryptographic processing order [Candelore: col.23, line 7-30; the chain, block, byte, and field level sequence scrambling is generally applicable to virtually any scheme where blocks of data are communicated from a memory, to a secure circuit for processing. Scrambling the order of bytes or sub-fields within each block does not affect decryption latency since all of the bytes must be assembled before authentication and decryption can begin], the first circuitry also to provide, to the cryptographic processing engine, the second set of data blocks in a second randomly selected cryptographic processing order that is a permutation of the second memory address order [Candelore: col.24, line 23-45; scrambling can be accomplished by using an address generator where a number, possibly a random one, may be provided to change the sequence in which the program information is communicated. The addressing information is provided to the authentication and deciphering circuits to allow these circuits to descramble the data to function accordingly. Various block encryption algorithms where the number of rounds may be selectable for different applications. See also col.26, line 1-20; N blocks which may be the second set of data blocks in a second randomly selected cryptographic processing order. The N encrypted blocks, B.sub.1 through B.sub.N, may be provided to a further encrypt function, such as block re-ordering circuit mux 112 of FIG. 1, which performs a block-wise scrambling of the N blocks according to an address data signal], the cryptographic processing engine to cryptographically process the second set of data blocks in the second randomly selected cryptographic processing order; and,  [Candelore: col.26, line 1-20; The N encrypted blocks, B.sub.1 through B.sub.N, may be provided to a further encrypt function, such as block re-ordering circuit mux 112 of FIG. 1, which performs a block-wise scrambling of the N blocks according to an address data signal. See also col.26, line 60-col.27, line 5]
second circuitry to store cryptographically processed versions of the first set of data blocks in an output buffer in a third memory address order that is based on the first randomly selected cryptographic processing order, the second circuitry also to store cryptographically processed versions of the second set of data blocks in the output buffer in a fourth memory address order that is based on the second randomly selected cryptographic processing order. [Candelore: col.23, line 20-30; The order that the first byte is read relative to other bytes would change from block to block, and could change randomly each time the storage device is accessed. But when re-arranged within the secure circuit, there is only one proper sequence for a block that must undergo decryption. Also col.26, line 1-30; N blocks which may be the second set of data blocks in a second randomly selected cryptographic processing order. For example, with N=8 blocks, the blocks may be stored in sequential addresses of the external storage device in the order: B.sub.1, B.sub.3, B.sub.2, B.sub.5, B.sub.4, B.sub.6, B.sub.8, B.sub.7. The blocks are stored in a random or non-sequential manner. Another example on col.27, lines 10-37]
Claim 29:  Candelore: col.22, line 59-col.23, line 6; discussing the cryptographic processing device of claim 28, wherein the second randomly selected cryptographic processing order is to be a permutation of a combination of the first memory address order and the second memory address order.
Claim 30:  Candelore: col.22, line 59-col.23, line 6; discussing the cryptographic processing device of claim 28, wherein the first randomly selected cryptographic processing order provides resistance to differential power analysis.
Claim 31:  Candelore: col.8, line 1-29; discussing the cryptographic processing device of claim 28, wherein the second randomly selected cryptographic processing order provides resistance to differential power analysis.
Claim 32:  Candelore: col.9, line 43-65; discussing the cryptographic processing device of claim 28, wherein cryptographic processing is performed according to a block cipher algorithm.
Claim 33:  Candelore: col.6, line 30-45; discussing the cryptographic processing device of claim 32, wherein the block cipher algorithm follows the Advanced Encryption Standard (AES).
Claim 34:  Candelore: Candelore: col.6, line 43-45; discussing the cryptographic processing device of claim 32, wherein the block cipher algorithm follows the Data Encryption Standard (DES).
As per claim 35:	Candelore teach a method, comprising: 
providing, to an input buffer, a first set of data blocks in a first memory address order; [Candelore: col.8, line 46-55; a scheme for dynamically changing the address location in the storage device where data representing a particular byte, block, or chain sequence is located in the storage device. See also col.16, lines 49-53; When a first chain and a subsequent second chain are communicated from the external storage device to the one or more block buffers, the authentication circuit authenticates the first and second cipher block chains to provide corresponding authenticated program information]
providing, to the input buffer, a second set of data blocks in a second memory address order; [Candelore: col.8, line 46-55; a scheme for dynamically changing the address location in the storage device where data representing a particular byte, block, or chain sequence is located in the storage device. The first set and second set of data blocks can be given the broadest reasonable interpretation (BRI) as blocks or N blocks or chains that is associated to an address of the storage. See also col.16, lines 49-53; When a first chain and a subsequent second chain are communicated from the external storage device to the one or more block buffers, the authentication circuit authenticates the first and second cipher block chains to provide corresponding authenticated program information. More examples on col.14, line 18-23 and col.20, line 30-37]
providing, to a cryptographic processing engine, the first set of data blocks in a first randomly selected cryptographic processing order that is a permutation of the first memory address order;  [Candelore: col.14, line 29-59 and col.20, line 33-37; The sequence order that the blocks are communicated between the memory and the ASIC is random. A random number generator associated with the address generator accessed the proper storage locations of the blocks in memory. See also col.22, line 60-col.23, line 6; Address data provided to the external storage device may randomly select fields, bytes, blocks, or chains for communication to the ASIC. The block reordering circuit multiplexer, address generator, and address scrambler may communicate with each other, and with the CPU, to coordinate the re-ordering steps. The address generator may be responsive to a random number generator to which can provide random or pseudo-random sequence permutations for the fields of a chain or chains. The block reordering circuit multiplexer, address generator, and address scrambler may communicate with each other to coordinate the re-ordering steps. The address generator may be responsive to a random number generator to provide random or pseudo-random sequence permutations for the fields of a chain or chains which need not conform to any algorithm] 
cryptographically processing, by the cryptographic processing engine, the first set of data blocks in the first randomly selected cryptographic processing order; [Candelore: col.23, line 7-30; the chain, block, byte, and field level sequence scrambling is generally applicable to virtually any scheme where blocks of data are communicated from a memory, to a secure circuit for processing. Scrambling the order of bytes or sub-fields within each block does not affect decryption latency since all of the bytes must be assembled before authentication and decryption can begin. The order that the first byte is read relative to other bytes would change from block to block, and could change randomly each time the storage device is accessed. But when re-arranged within the secure circuit, there is only one proper sequence for a block that must undergo decryption]
providing, to the cryptographic processing engine, the second set of data blocks in a second randomly selected cryptographic processing order that is a permutation of the second memory address order; [Candelore: col.24, line 23-45; scrambling can be accomplished by using an address generator where a number, possibly a random one, may be provided to change the sequence in which the program information is communicated. The addressing information is provided to the authentication and deciphering circuits to allow these circuits to descramble the data to function accordingly. Various block encryption algorithms where the number of rounds may be selectable for different applications. See also col.26, line 1-20; N blocks which may be the second set of data blocks in a second randomly selected cryptographic processing order. The N encrypted blocks, B.sub.1 through B.sub.N, may be provided to a further encrypt function, such as block re-ordering circuit mux 112 of FIG. 1, which performs a block-wise scrambling of the N blocks according to an address data signal. See also col.26, line 60-col.27, line 5]
cryptographically processing, by the cryptographic processing engine, the second set of data blocks in the second randomly selected cryptographic processing order; [Candelore: col.26, line 1-20; The N encrypted blocks, B.sub.1 through B.sub.N, may be provided to a further encrypt function, such as block re-ordering circuit mux 112 of FIG. 1, which performs a block-wise scrambling of the N blocks according to an address data signal. See also col.26, line 60-col.27, line 5]
storing cryptographically processed versions of the first set of data blocks in an output buffer in a third memory address order that is based on the first randomly selected cryptographic processing order; and, [Candelore: col.23, line 20-30; The order that the first byte is read relative to other bytes would change from block to block, and could change randomly each time the storage device is accessed. But when re-arranged within the secure circuit, there is only one proper sequence for a block that must undergo decryption]
storing cryptographically processed versions of the second set of data blocks in the output buffer in a fourth memory address order that is based on the second randomly selected cryptographic processing order. [Candelore: col.26, line 15-30; N blocks which may be the second set of data blocks in a second randomly selected cryptographic processing order. For example, with N=8 blocks, the blocks may be stored in sequential addresses of the external storage device in the order: B.sub.1, B.sub.3, B.sub.2, B.sub.5, B.sub.4, B.sub.6, B.sub.8, B.sub.7. The blocks are stored in a random or non-sequential manner. Another example on col.27, lines 10-37]
Claim 36:  col.22, line 59-col.23, line 6; discussing the method of claim 35, wherein the second randomly selected cryptographic processing order is to be a permutation of a combination of the first memory address order and the second memory address order.
Claim 37:  Candelore: col.22, line 59-col.23, line 6; discussing the method of claim 35, wherein the first randomly selected cryptographic processing order provides resistance to differential power analysis.
Claim 38:  Candelore: col.8, line 1-25; discussing the method of claim 35, wherein the second randomly selected cryptographic processing order provides resistance to differential power analysis.
Claim 39:  Candelore: col.9, line 43-65; discussing the method of claim 35, wherein cryptographic processing is performed according to a block cipher algorithm.
Claim 40:  Candelore: col.1, line 13-14; discussing the method of claim 39, wherein the block cipher algorithm follows an encryption standard.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435


/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435